Title: From Alexander Hamilton to Caleb Swan, 3 April 1799
From: Hamilton, Alexander
To: Swan, Caleb


New York April 3rd. 1799
Sir

By Special direction of the Commander in Chief and in conformity with the views of the Secretary of War, I am to desire that you will as soon as may be repair to the Seat of the General Government, where when arrived, you will take the orders of the Secretary at War.
Previous to your departure, you will constitute a Deputy, who must act as Paymaster to the Western Army, and with whom you will leave every necessary information and direction agreeably to the laws and your instructions from the Treasury and War Departments.
The 15th Section of an Act of the last Session entitled “An Act for the better organizing of the Troops of the United States & for other purposes,” directs that the Paymaster General of the Armies of United States shall always Quarter at or near the Head Quarters of the Main Army or at such place as the Commander in Chief shall deem proper, and that to the Army on the Western frontiers and to detachments from the Main Army intended to act separately for a time, he shall appoint Deputy Pay Masters, who shall account to him for the money advanced to them, and shall each give a bond in the sum of 15000 dollars with sufficient sureties for the faithful discharge of their duties respectively, and take an oath faithfully to execute the duties of their offices. The same Section provides also, that each Deputy shall receive in addition to his pay and other emoluments 30 dollars per month, in full compensation for his extra services and travelling expences—Whence it is to be inferred that the person is to be taken from the line of the Army.
Aware of the great importance of selecting a character fully competent to and worthy of the trust, it is not to be doubted that you will exercise peculiar care and circumspection in the choice.
This instruction would have been conveyed to you through the General commanding the Western army had it not been for the very great distance between you. You will of course inform him of your departure and of the arrangement which you shall have made for a Substitute.
With great consideration   I am Sir   Your obed servt.
A Hamilton
You will of course bring with you your books and papers.

Pay Master Swan Esqr.
Pay Master General
Cincinnatus Ohio
